
	

116 S606 IS: Reach Every Veteran in Crisis Act
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 606
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2019
			Mr. Blumenthal (for himself, Mr. Boozman, Mr. Sullivan, Ms. Hirono, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To improve oversight and evaluation of the mental health and suicide prevention media outreach
			 campaigns of the Department of Veterans Affairs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Reach Every Veteran in Crisis Act.
		2.Evaluation of the Department of Veterans Affairs mental health and suicide prevention
			 media outreach campaigns
			(a)Establishment of targets
 (1)In generalThe Secretary of Veterans Affairs shall establish targets to evaluate the effectiveness of the mental health and suicide prevention media outreach campaigns of the Department of Veterans Affairs in raising awareness about mental health and suicide prevention.
				(2)Use of metrics
 (A)In generalThe targets established under paragraph (1) shall be based on metrics specific to different media types as follows:
 (i)Metrics relating to social media shall include the following: (I)Impressions.
 (II)Reach. (III)Engagement rate.
 (IV)Such other metrics as the Secretary considers necessary. (ii)Metrics relating to television shall include the following:
 (I)Nielsen ratings. (II)Such other metrics as the Secretary considers necessary.
 (iii)Metrics relating to email shall include the following: (I)Open rate.
 (II)Response rate. (III)Click rate.
 (IV)Such other metrics as the Secretary considers necessary. (B)Periodic updatesThe Secretary shall periodically update the metrics under subparagraph (A) as more accurate metrics become available.
 (3)ConsultationIn establishing the targets under paragraph (1), the Secretary shall consult with the following: (A)Relevant stakeholders as determined by the Secretary.
 (B)Mental health and suicide prevention experts. (C)Such other persons as the Secretary considers appropriate.
					(b)Reports on outreach targets and metrics
 (1)Report on targets and metricsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing the targets established under subsection (a)(1) to evaluate the effectiveness of the mental health and suicide prevention media outreach campaigns of the Department in raising awareness about mental health and suicide prevention, including the metrics on which such targets are based under subsection (a)(2).
 (2)Annual reportNot later than one year after the submittal of the report under paragraph (1), and annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing—
 (A)the progress of the Department in meeting the targets established under subsection (a)(1); and (B)a description of any action to be taken by the Department to modify mental health and suicide prevention media outreach campaigns if those targets are not being met.
					3.Establishment of oversight process for Department of Veterans Affairs mental health and suicide
			 prevention
			 media outreach campaigns
 (a)Establishment of oversight processNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a process to oversee the mental health and suicide prevention media outreach campaigns of the Department of Veterans Affairs.
 (b)Components of oversight processThe process established under subsection (a) shall include a delineation of the roles and responsibilities of officials in leadership and contract oversight positions within the Office of Mental Health and Suicide Prevention of the Veterans Health Administration, including during periods of staff turnover or program changes.
			4.Report on expenditures and obligations of funds of the Office of Mental Health and Suicide
			 Prevention
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, and semiannually thereafter, the Secretary of Veterans Affairs shall submit to the appropriate congressional committees a report detailing the expenditures of and obligations of funds by the Office of Mental Health and Suicide Prevention of the Veterans Health Administration during the period covered by the report.
 (b)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (2)the Committee on Veterans Affairs and the Committee on Appropriations of the House of Representatives.
 5.Contract requirementsThe Secretary of Veterans Affairs shall ensure that each contract into which the Secretary enters to develop mental health and suicide prevention outreach media includes a requirement that the contractor—
 (1)track metrics used by the Secretary under section 2(a)(2); and
 (2)not less frequently than quarterly, report such metrics to the Office of Mental Health and Suicide Prevention of the Veterans Health Administration.
			
